Case: 16-14565    Date Filed: 05/25/2017   Page: 1 of 10


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 16-14565
                         ________________________

                   D.C. Docket No. 1:15-cv-02508-TWT



MELINDA WEBB,

                                                             Plaintiff-Appellant,

                                  versus

LIBERTY MUTUAL INSURANCE COMPANY,

                                                                      Defendant,

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

                                                           Defendant-Appellee.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (May 25, 2017)

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

MARTIN, Circuit Judge:
              Case: 16-14565    Date Filed: 05/25/2017   Page: 2 of 10


      Melinda Webb brought suit against Liberty Life Assurance Company of

Boston (“Liberty”) seeking to recover optional life insurance benefits and an

accidental death insurance benefit under the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. § 1001. The District Court granted Liberty summary

judgment after finding the action was not within the contractual limitations period.

After careful review, we vacate the District Court’s order and remand for the court

to decide in the first instance the factual question of whether Ms. Webb reasonably

relied upon Liberty’s statement that “further review will be conducted.”

                                         I.

      On December 27, 2013, Ronald Webb sustained a gunshot wound to the

head in the home he and Ms. Webb shared. Ms. Webb was home at the time of the

incident, and immediately called the police. Mr. Webb was transported to a

hospital, where he died later that night. The coroner concluded Mr. Webb’s death

was a result of suicide.

      Mr. Webb was an employee of Adobe Systems Incorporated (“Adobe”).

Through Adobe, Mr. Webb enrolled in coverage under a life insurance and

accidental death benefits plan in compliance with the ERISA. Mr. Webb’s

coverage included basic life insurance of $250,000; optional life insurance of $1

million; basic accidental death insurance of $250,000; and optional accidental




                                         2
              Case: 16-14565    Date Filed: 05/25/2017    Page: 3 of 10


death insurance of $1 million. Ms. Webb was a beneficiary under each of these

policies.

      On December 28, 2013, Adobe emailed Liberty that Mr. Webb had died.

Adobe then sent Liberty a completed Employee Proof of Death form on December

30, 2013. On January 2, 2014, Liberty’s claims examiner spoke to Ms. Webb and

informed her that because Mr. Webb’s death had been ruled a suicide, Liberty

would not pay the optional life insurance benefits or accidental death benefit. On

January 6, 2014, Liberty sent Ms. Webb a claim form and asked for a copy of Mr.

Webb’s death certificate. Ms. Webb provided this additional information required

for proof of loss to Liberty on January 24, 2014. Liberty then sent Ms. Webb a

letter on January 27, 2014, informing her she would receive basic life insurance

benefits. The letter included a check for that sum plus interest. It also explained

again that she would not receive the optional benefits, and that she had the right to

appeal the decision under the ERISA.

      On March 26, 2014, Ms. Webb asked Liberty to review its decision. After

review, Liberty did not change its decision, and sent another letter to Ms. Webb to

tell her this on June 23, 2014. However, Liberty’s June 23 letter said: “At this

time, the appeal process has been exhausted and further review will be conducted

by Liberty.” On May 5, 2015, Ms. Webb’s lawyer sent Liberty a letter inquiring

about this further review and providing additional evidence to support Ms. Webb’s


                                          3
                Case: 16-14565       Date Filed: 05/25/2017       Page: 4 of 10


claim that the death was not suicide, but instead accidental. Ten days later, on

May 15, 2015, Liberty responded, thanking Ms. Webb’s attorney for “pointing out

the typo in [its] letter.” Liberty said it had meant no further review would be

conducted.

       Ms. Webb then filed this action on June 12, 2015. Liberty removed the case

to federal court and moved for summary judgment based on contractual time

limitations in the policy and based on the administrative record. The District Court

granted summary judgment in favor of Liberty based on the contractual limitations

period of Mr. Webb’s policy. The court did not rule on the administrative record

because it was not necessary in light of the grant of summary judgment.

                                               II.

       We review de novo the grant of summary judgment. Byars v. Coca-Cola

Co., 517 F.3d 1256, 1263 (11th Cir. 2008). Summary judgment is appropriate only

“if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 1

       This Court has held “contractual limitations periods on ERISA actions are

enforceable, regardless of state law, provided they are reasonable.” Northlake

Reg’l Med. Ctr. v. Waffle House Sys. Emp. Benefit Plan, 160 F.3d 1301, 1303

       1
         Liberty argues the standard of review for summary judgment is different in ERISA
cases. Liberty points to no binding precedent from this Court to support this claim, and in any
event, the cases Liberty cites show this only for ERISA benefit denial cases reviewing an
administrator’s denial, not cases interpreting a contract.
                                                4
              Case: 16-14565     Date Filed: 05/25/2017   Page: 5 of 10


(11th Cir. 1998); see also Heimeshoff v. Hartford Life & Accident Ins. Co., 571

U.S. ___, 134 S. Ct. 604, 611–12 (2013) (“The principle that contractual

limitations provisions ordinarily should be enforced as written is especially

appropriate when enforcing an ERISA plan.”).

      Liberty’s Group Life Insurance Policy (the “Policy”) contains two relevant

provisions. First, the Policy sets a time limit after which lawsuits cannot be

brought:

      Legal Proceedings
      A claimant or the claimant’s authorized representative cannot start
      any legal action:
      ...
      2. more than one year after the time Proof of claim is required.

Second, the Policy defines when Proof of claim is required:

      Proof
      a. Satisfactory Proof of loss must be given to Liberty no later than 30
      days after the date of loss.
      b. Failure to furnish such Proof within such time shall not invalidate
      or reduce any claim if it was not reasonably possible to furnish such
      Proof within such time. Such Proof must be furnished as soon as
      reasonably possible, and in no event, except in the absence of legal
      capacity of the claimant, later than one year from the time Proof is
      otherwise required.

      The District Court construed this language to mean a claimant ordinarily has

thirty days to furnish proof of loss, and then one year after that to bring suit—

resulting in a total contractual limitations period of one year and thirty days. The

court said when “proof cannot reasonably be furnished within 30 days, [then] an


                                          5
              Case: 16-14565     Date Filed: 05/25/2017    Page: 6 of 10


additional year would be added to the contractual limitations period.” Because Ms.

Webb submitted proof within thirty days, the District Court concluded her

contractual limitations period was one year and thirty days instead of two years and

thirty days. Therefore, the District Court found her suit barred by the contract’s

limitations period and granted summary judgment in favor of Liberty.

      On appeal, Ms. Webb argues her action was timely filed because the District

Court erred in its interpretation of the contractual limitations period. She says at

the very least, the Policy is ambiguous and should therefore be construed against

the drafter, Liberty. Alternatively, Ms. Webb argues that if this Court agrees with

the District Court’s interpretation of the contractual limitations period, that period

was unreasonable.

                                          A.

      Ms. Webb first argues the District Court erred by interpreting the term

“required” to change its meaning based on when proof of loss is filed. She says,

under the Policy, proof is not absolutely required until one year and thirty days.

Therefore, Ms. Webb asserts the contractual time limit is one year after that (a total

of two years and thirty days) for all claimants. She points to Harrison v. Liberty

Life Assurance Co. of Boston, No. 5:11-cv-60, 2011 WL 2118954 (N.D. Fla. May

7, 2011), for support of her interpretation. At the very least, Ms. Webb says, the

Policy is ambiguous on this point and should be construed against Liberty.


                                           6
                Case: 16-14565   Date Filed: 05/25/2017   Page: 7 of 10


      This Court interprets ERISA contracts, like the Policy, according to federal

common law. Alexandra H. v. Oxford Health Ins. Inc. Freedom Access Plan, 833

F.3d 1299, 1306–07 (11th Cir. 2016). “We first look to the plain and ordinary

meaning of the policy terms to interpret the contract.” Id. at 1307. When a term is

ambiguous—that is, it is “susceptible to two or more reasonable interpretations that

can be fairly made”—we “construe any ambiguities against the drafter.” Id.

      Because Ms. Webb filed sufficient proof of loss on January 24, 2014, within

thirty days of the loss on December 27, 2013, the thirty-day provision for when

proof was required under the Policy applied. The additional-year provision that

Ms. Webb seeks to apply goes only to claims for which proof of loss could not be

filed within thirty days. By the Policy’s own terms, this additional year is

reserved exclusively for instances in which “it was not reasonably possible to

furnish such Proof” within thirty days. That was not the case here. Not only was it

possible for Ms. Webb to furnish sufficient proof of loss within thirty days, but she

actually did.

      This interpretation of the Policy follows its plain language to determine

when proof of loss is required based on when that proof can reasonably be

furnished. And this interpretation does not conflict with Harrison, which arrived at

the same conclusion. Notably, the District Court in Ms. Webb’s case adopted

Harrison’s reasoning. See Harrison, 2011 WL 2118954, at *2 (finding the extra


                                          7
               Case: 16-14565      Date Filed: 05/25/2017     Page: 8 of 10


year applied only “[i]n certain circumstances [where] the policy grants additional

time . . . if it is not ‘reasonably possibl[e]’ to meet . . . . the normal [thirty-day]

requirement”). As a result, the Policy’s plain meaning was not ambiguous and Ms.

Webb brought her action after its contractual limitations period.

                                            B.

       Next, Ms. Webb says the Policy’s limitations period is unreasonable and

fundamentally unfair. She points out that Liberty did not tell her it was no longer

conducting review until May 15, 2015—four months after the contractual

limitations period expired.

       Liberty says Ms. Webb had seven months to bring her suit after Liberty

upheld its decision to deny optional benefits on June 23, 2014. Liberty argues Ms.

Webb was mistaken, and that “this is not a case in which Liberty’s conduct

prevented Webb from filing suit.” And in any event, it says, because Ms. Webb

“did not diligently pursue her claim” by following up about the typo, she should be

time barred from bringing suit.

       This Court has not established a clear test for whether a contractual

limitations period under ERISA is reasonable, but instead has relied on several

instructive factors. In Northlake, this Court looked to (1) whether there was any

“subterfuge” to prevent lawsuits; (2) whether the limitations period was

commensurate with other provisions in the plan that are designed to process claims


                                             8
              Case: 16-14565     Date Filed: 05/25/2017   Page: 9 of 10


with dispatch; and (3) whether an ERISA-required internal appeals process was

completed. 160 F.3d at 1304. In analyzing the second factor, this Court stressed

the importance of the plan provider completing review with ample time left for the

claimant to file suit. See id.; see also Heimeshoff, 134 S. Ct. at 612–13 (noting the

importance of time “in which to file suit” after the end of the ERISA internal

review process when evaluating whether a limitations period is reasonable).

      Applying this precedent, we conclude the contractual limitations period

would be unreasonable in Ms. Webb’s case if Ms. Webb reasonably relied upon

Liberty’s written statement that it was conducting further review. If Ms. Webb

believed the administrative review process was incomplete based on Liberty’s

statement, and if an objectively reasonable person in her place would have believed

as much, the limitations period in this case would be unreasonable because Ms.

Webb could not bring suit until the administrative review process finished. See

Heimeshoff, 134 S. Ct. at 612–13; Northlake, 160 F.3d at 1304.

      Ms. Webb argues that she did, in fact, reasonably rely upon this statement.

She points out that she retained new counsel and conducted further investigation to

produce evidence to support her claim. And once Liberty told Ms. Webb that its

letter stating it would be undertaking further review was a typo, she filed suit

within thirty days. On the other hand, Liberty argues Ms. Webb did not reasonably

rely upon its statement. It says Ms. Webb did not diligently pursue her claim


                                          9
               Case: 16-14565      Date Filed: 05/25/2017       Page: 10 of 10


because she did not communicate with the insurance company until May 5, 2015,

which was after the limitations period had expired. Because this is a factual

question the District Court did not evaluate, we vacate the District Court’s order

and remand for the court to make this determination in the first instance. See, e.g.,

Williams v. Wright, 927 F.2d 1540, 1551 (11th Cir. 1991) (“These factual issues

were not addressed by the district court, and we therefore decline to address them

here, preferring that they be addressed in the first instance by the district court.”).2

       VACATED AND REMANDED.




       2
         Liberty asks us to look beyond the District Court’s reason for granting summary
judgment and evaluate its benefits denial decision based on the administrative record. However,
the District Court’s order evaluated only the contractual limitations period and not the
administrative record. We also remand for the District Court to evaluate the administrative
record in the first instance, if necessary.
                                              10